McCLELLAN, O., J.
Judgments and decrees of courts are binding only upon parties thereto and their privies (except of course judgments, strictly in rem which conclude all interest in the subject-matter, the thing against which it is rendered). Strangers are not bound by them, and may attack them collaterally whenever they are interposed to affect their rights. But it does not 'follow that strangers may not in any case attack them by a direct proceeding seeking their annulment. To the contrary, it appears to be well established law that whenever the existence of a judgment or the uses of which it is capable and which are imminent injuriously affect the rights or remedies of a stranger to it, he may by original bill directly attack it for fraud and collusion and, upon proof, have it set aside and held for naught, and especially is this so where such collusive judgment or decree creates or imports a lien upon property in which the stranger is interested as creditor or otherwise, and the existence of such lien or the proposed execution of the judgment or decree to its satisfaction clouds or imperils the right or remedy of the third party, the stranger, to realize upon his own interest in the subject-matter.—Gay, Hardie & Co. v. Briarfield Coal & Iron Co., 94 Ala. 303, 327; Lee v. Lee, 55 Ala. 590; Alabama Iron & Steel Co. v. McKeever, 112 Ala. 134; First National Bank v. Acme White Lead Co., 123 Ala. 344; Dunklin v. Harvey, 56 Ala. 177; Alabama National Bank v. Mary Lee Coal & R'y. Co., 108 Ala. 288. It is confessed by 'appellant’s counsel in this case, that the bill filed bv’Pullen sufficiently charges that the decree obtained by the hank against the representative of Freeman was collusive and fraudulent, and so it does. The bill also clearly charges that by 'such collusion that decree declares anil undertakes, to enforce a preexisting registered judgment lien when no such lien ever existed, and that the existence of such decree and the alleged proposed sale under *643it to satisfy tlie lien wrongfully and collusively declared in it will most injuriously affect tlie complainants and other creditors of Freeman’s insolvent estate. On these averments, 'Without considering others of the bill which apart from these may give it equity, we concur with the 'chancellor that the bill has equity, and the decree overruling the motion to dismiss it for want of equity will be affirmed.
Affirmed.